                   IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF NEW MEXICO


CHARLI E. MASSEY,

                    Plaintiff,
vs.                                               CIVIL NO. 2:18-CV-01122 GJF/SMV

CITY OF RUIDOSO DOWNS,

                    Defendant.

          ORDER GRANTING STIPULATED MOTION TO EXTEND
      DISCOVERY DEADLINE AND THE PRETRIAL MOTION DEADLINE


       This matter came before the Court on the Stipulated Motion to Extend Discovery

Deadline and the Pretrial Motion Deadline (Doc. 47). The Court, having reviewed the

Motion and being fully advised, concludes that good cause exists to grant the Motion. The

Court ORDERS that the discovery deadline is extended until November 15, 2019 so that

the parties may depose the witnesses identified in the Motion. The Court further ORDERS

that the deadlines extended as follows:

Termination of Discovery – November 15, 2019

Motions related to discovery filed by – November 30, 2019

Pretrial Motions other than discovery motions – December 15, 2019

Proposed Pretrial Order due from Plaintiff to Defendant by- December 30, 2019

Proposed Pretrial Order due from Defendant to the Court by – January 10, 2020.
All other deadlines stated in the scheduling order (Doc. 27) remain in effect.



ORDERED BY THE COURT this _25th_ day of _September_, 2019.




                                   _______________________________________
                                   THE HONORABLE STEPHAN M. VIDMAR

Submitted by:

/s/ J. Robert Beauvais
Counsel for Plaintiff

Approved by

Approved via Electronic Mail 9-25-19
Gabriela Delgadillo
Counsel for Defendant
